                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

UNITED STATES OF AMERICA


v.                                                      CASE NO. 8:13-CR-187-T-27AEP

SELENA BLANCHARD

______________________________/

                                             ORDER

        BEFORE THE COURT is Selena Blanchard’s correspondence signed July 1, 2019, which

is construed as a motion for leave to file an untimely motion under 28 U.S.C. § 2255 and for an

extension of time to file such a motion (Dkt. 343). Judgment in her criminal case was entered on

January 30, 2014, and the mandate affirming her conviction was entered on May 29, 2015 (Dkt.

284); United States v. Cooper, et al., 608 F. App’x 764 (11th Cir. 2015). Her conviction became

final 90 days later on August 29, 2015, when the time to file for certiorari review in the United States

Supreme Court expired.

        Blanchard has not filed a substantive motion under § 2255. And she does not articulate any

claim for relief in her correspondence, nor an explanation for why she could not have filed a timely

§ 2255 motion. Accordingly, this court lacks jurisdiction to consider her request to file an untimely

§ 2255 motion and for an extension of time to file the motion. See Swichkow v. United States, 565

F. App’x 840, 844 (11th Cir. 2014). Her construed motion is therefore DENIED.

        DONE AND ORDERED this 29th day of July, 2019.



                                                /s/ James D. Whittemore
                                                JAMES D. WHITTEMORE
                                                United States District Judge
Copy to: Defendant, Counsel of Record
